Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim objection 
Claim 21, line 2, “the opening” lacks antecedent basis.
Claim Rejections - 35 USC § 102
Claims 8, 9, 12-13, 16, 17, 18, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US20180254156).
Regarding claim 8, Yang teaches a keyswitch comprising: a backlight module 26; a baseplate 25 comprising first hollow parts; a circuit layer 24 disposed on the baseplate, wherein the circuit layer comprises a second hollow part partially overlapping one of the first hollow parts, and light generated by the backlight module disposed on a surface of the baseplate away from the circuit layer passes through the first hollow parts of the baseplate and the second hollow part of the circuit layer; a coating 23 disposed on the circuit layer except on the second hollow part of the circuit layer (paragraph 30); an elastic part 29 disposed on the circuit layer to overlap another one of the first hollow parts of the baseplate; a keycap 27 disposed on the elastic part, the keycap comprising a keycap body and a sidewall connected to a periphery of the keycap body; and a linkage component 28 having two ends respectively connected to the baseplate and the keycap; wherein an orthographic projection area of an outer edge of the keycap at least partially overlaps the coating (Figs. 2-5, annotated figure below and paragraphs 28-30). 
Regarding claim 9, Yang teaches the keyswitch wherein the thin film 23 is disposed between the keycap 27 and the circuit layer 24 when the keycap is pressed, and wherein the thin film  being provided with an opening 221 corresponding to the first hollow portion and the second hollow portion and is made of a material softer than the circuit layer (Figs. 2-5 and paragraph 30).
Regarding claim 12, Yang teaches the keyswitch wherein the thin film 22 and the circuit layer 24 being two independent parts, the thin film being not contacting the elastic part 29 (Figs. 2-5).  
Regarding claim 13, Yang teaches the keyswitch wherein the keycap is made of plastic, metal or ceramic (Fig. 3).  
Regarding claim 16, Yang teaches the keyswitch wherein the thin film 23 is a tinted translucent film, and the thin film and the keycap 27 are of the same color (paragraph 28-30).
Regarding claim 17, Yang teaches a keyswitch, comprising: a baseplate 25 comprising hollow parts; a circuit layer 24 disposed on the baseplate and comprising at least one second hollow portion partially overlapping one of the first hollow parts; an elastic part 29 disposed on the circuit layer overlapping another one of the first hollow parts of the baseplate; at least one thin film 23 disposed on the circuit layer and being provided with an opening 221 corresponding to the first hollow parts and the second hollow portion, wherein the thin film and the circuit layer are two independent parts; a keycap 27 disposed above the at least one thin film, the keycap covering the elastic part; and a linkage component 28 having two ends respectively connected to the baseplate and the keycap, and being disposed around a periphery of the elastic part; wherein the keycap is configured to move up and down relative to the baseplate, and at least one thin film is disposed between the keycap and the circuit layer; wherein light emitted from a backlight module from a surface of the baseplate away from the circuit layer upwardly passes through the first hollow parts of the baseplate and the elastic part (Figs. 2-5, annotated figure below and paragraphs 28-30).
Regarding claim 18, Yang teaches the keyswitch wherein the keycap 27 comprises a keycap body and a sidewall disposed on a periphery of the keycap body, and an orthographic projection area of an end surface of the sidewall facing the thin film 23 is located on the at least one thin film (Figs. 2-5).
Regarding claim 22, Yang teaches the keyswitch wherein the coating 23 comprises a light-absorbable material (paragraph 30).
 Regarding claim 23, Yang teaches the keyswitch wherein the baseplate 25 further comprises engagement members (hooks) disposed on the baseplate and adjacent to the first hollow part, the keycap body has a protrusion protruding from a lower surface of the keycap 27 and connecting components (hooks) disposed on an inner surface of the keycap body, and the two ends of the linkage component 28 respectively connect to the engagement members of the baseplate and the connecting components of the keycap (Figs. 3-4).
Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Chen, et al. (US 20180197692).
Regarding claim 10, Yang does not teach a buffer bump is provided on an end surface of the sidewall of the keycap, and the circuit layer further comprises a retaining hole corresponding to the buffer bump.  However, Chen teaches a similar keyboard that comprises a keycap 20, a buffer bump 23 that is provided on an end surface of the sidewall of the keycap, and a circuit layer 22 with a retaining hole 222 corresponding to the buffer bump (Figs. 6-8 and paragraph 32). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chen in the keyboard of Yang to provide a keycap device that is capable of reducing noise.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of MAFUNE, et al. (US 20100288615).
Regarding claim 11, Yang does not teach the thickness of the thin film is thicker 19than or equal to 0.025 mm.  However, MAFUNE teaches a similar keyboard that comprises a thin reflective layer 35 with a thickness that is thicker 19than or equal to 0.025 mm (paragraph 65). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of MAFUNE in the keyboard of Yamada to provide a thin keyboard structure. 


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang. 
Regarding claims 19-20, Yang teaches the keyswitch wherein the film layer 23 is single film with a first two thin sections are disposed on two opposite sides of the linkage component with a first gap therebetween, and a width of the first gap is greater than or equal to a lateral length of the linkage component parallel to or perpendicular to a long side of the thin film; and a second two add-on thin sections provided between the two thin films, wherein a second gap exists between the two add-on thin films, and a width of the second gap is greater than or equal to a maximum lateral length of the linkage component parallel to an extending direction of the add-on thin films (annotated figure below). Yang does not teach the thin layer having four different films. It would have been obvious to one having ordinary skill in the art at the time of the invention to separate the thin layer into four films, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. 

Claims 1-4,6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US20180254156) in view of Chiang (US20100108481)
Regarding claim 1, Yang teaches a keyswitch, comprising: a baseplate 25 comprising at least one first hollow portion and engagement members (hooks) disposed on the baseplate and adjacent to the first hollow portion; a circuit layer 24 disposed on the baseplate, and comprising at least one second hollow portion partially overlapping the first hollow portion; an elastic part 29 disposed on the circuit layer, wherein the elastic part overlaps one of the first hollow portion of the baseplate; a thin film 23 disposed on the circuit layer and being provided with an opening 221 corresponding to the first hollow portion and the second hollow portion, wherein the elastic part protrudes from the opening; a keycap 27 disposed on the elastic part, and comprising a keycap body with a protrusion protruding from a lower surface of the keycap and with connecting components disposed on an inner surface of the keycap body; and a linkage component 28 respectively connected to the engagement members of the baseplate and the connecting components of the keycap, wherein the first hollow portion and the second hollow portion provide a space for the linkage component when the keyswitch is pressed; wherein the linkage component drives the keycap to move upward and downward relative to the baseplate, and the thin film is located at a position corresponding to a movement path of the keycap (Figs. 2-5, annotated figure below and paragraphs 28-30).Yang does not teach the keycap protrusion having an orthographic projection overlapping the first hollow portion of the baseplate. However, Chiang teaches a similar keyboard with a keycap 70 and baseplate 50; the keycap has a protrusion 70 and the baseplate has hollow portion (near hooks 52); wherein the keycap protrusion has an orthographic projection that overlaps  the first hollow portion of the baseplate (Figs. 1-2).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to align the keycap protrusion with the hallow portion of the baseplate, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Regarding claim 2, Yang teaches the keyswitch wherein the keycap comprises a keycap body and a sidewall disposed on a periphery of the keycap body, an accommodating opening is defined by the sidewall, and an area of the opening 221 of the thin film 23 is smaller than or equal to an area of the accommodating opening (Fig. 4).  
Regarding claim 3, Yang teaches the keyswitch wherein an orthographic projection area of an end surface of the sidewall at least partially overlaps the thin film 23 (Fig. 4).  
Regarding claim 4, Yang teaches the keyswitch wherein a gap exists between an inner side of the orthographic projection area and a side of the opening (Fig. 4).
Regarding claim 6, Yang teaches the keyswitch wherein an area of the opening 221 is larger than a maximum area occupied by the linkage component 28, and the area occupied by the linkage component is parallel to a top surface of the thin film 23 (Figs. 2-5).  
Regarding claim 7, Yang teaches the keyswitch wherein the circuit layer 24 is thicker than the thin film 23 (the circuit layer consists of 3 layers, while the thin layer 23 is consist of a single layer, see paragraph 28), and a bottom surface of the elastic part 29 is bonded to the circuit layer without contacting the thin film (Fig. 3).  

    PNG
    media_image1.png
    780
    581
    media_image1.png
    Greyscale


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang and Chiang as applied in claim 1, and further in view of Chang, et al. (US 20200051762).
Regarding claim 5, Yang does not teach a buffer bump is provided on an end surface of the sidewall of the keycap, and the baseplate further comprises a hollow portion corresponding to the buffer bump in a 18direction parallel to the movement path.  However, Chang teaches a similar keyboard that comprises a keycap 21, a buffer bump 252 that is provided on an end surface of the sidewall of the keycap, and a baseplate 22 further comprises a hollow portion 24 corresponding to the buffer bump in a 18direction parallel to the movement path.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chang in the keyboard of Yamada to provide a keycap device that is capable of reducing noise.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 21, the prior art fails to teach or show, alone or in combination, the claimed keycap wherein a gap is disposed between an edge of the opening of the coating and an edge of the second hollow part of the circuit layer 16 corresponding to the sidewall of the keycap.
Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED M SAEED/Primary Examiner, Art Unit 2833